Citation Nr: 1517931	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  11-28 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for proctitis from July 9, 2009.

2.  Entitlement to an initial rating in excess of 30 percent for proctitis from July 9, 2009.

3.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to June 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that granted service connection for proctitis and assigned a non compensable rating effective from July 9, 2009.  In a January 2015 rating decision, the RO thereafter granted the Veteran's proctitis a 30 percent rating effective from October 24, 2011.  Given the decision below, the Board has recharacterized the rating issues on appeal as they appear on the first page of this decision.  The Board also finds that the record raises a claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claim for an initial rating in excess of 30 percent for proctitis from July 9, 2009, and the claim for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At all times from July 9, 2009, the most probative evidence of record shows that the Veteran's proctitis causes at least occasional involuntary bowel movements necessitating wearing of a pad.


CONCLUSION OF LAW

At all times from July 9, 2009, the criteria for at least a 30 percent rating for proctitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.27, 4.114, Diagnostic Codes 7332 (2014). 

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran and his representative in writings to VA assert, in substance, that the claimant is entitled to at least a 30 percent rating for proctitis at all times from July 9, 2009.  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2014).  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

The December 2009 rating decision granted service connection for proctitis and rated it as noncompensable under 38 C.F.R. § 4.114, Diagnostic Code 7332, effective from July 9, 2009.  The subsequent January 2015 rating decision granted the proctitis a 30 percent rating effective from October 24, 2011.  

Diagnostic Code 7332 provides ratings for "[r]ectum and anus, impairment of sphincter control."  38 C.F.R. § 4.114.  A 10 percent rating is warranted for constant slight, or occasional moderate leakage.  Id.  A 30 percent rating is warranted for occasional involuntary bowel movements, necessitating wearing of a pad.  Id.  A 60 percent rating is warranted for extensive leakage and fairly frequent involuntary bowel movements.  Id.  Finally, a 100 percent rating is warranted when there is complete loss of sphincter control.  Id. 

With the above criteria in mind, the Veteran notified the August 2009 VA examiner, among other things, that he has problems with diarrhea with six to seven stools a day four days a week.  He also reported that he wears a protective pad whenever he is going to be out of the house more than two hours and that ". . . when he has to go, he has to go. . ."  Similarly, the Veteran notified VA in the October 2011 VA Form 9 that he takes medication to control his diarrhea, he nonetheless has leakage of stool three to four times a month, and his fecal leakage requires him to wear a pad.  In this regard, the Board finds that the Veteran is competent to report on having fecal leakage and wearing a pad because this adverse symptomatology is observable by a lay person.  See Davidson.  The Board also finds that his claims regarding fecal leakage and wearing a pad are credible because this adverse symptomatology is consistent with the other evidence of record.  Id.

Therefore, the Board finds that the most probative evidence of record shows that the Veteran meets the criteria for a 30 percent rating for proctitis because it shows that it causes at least occasional involuntary bowel movements necessitating wearing of a pad.  38 C.F.R. § 4.114, Diagnostic Code 7332.  

Furthermore, because the adverse symptomatology due to the Veteran's proctitis is substantially the same at all times since he filed his claim in July 9, 2009, the Board finds that the effective date for the grant of the 30 percent rating is also July 9, 2009.  See 38 U.S.C.A. § 5110(b) (West 20104); 38 C.F.R. §§ 3.102, 4.3 (2014); Swain v. McDonald, No. 14-0947, 2015 WL 106664 (U.S. Vet. App. Jan. 8, 2015) (holding that the effective date for an increased rating for hearing loss can be earlier than the date the hearing test showing objective results was conducted).


ORDER

A 30 percent rating for proctitis is granted at all times from July 9, 2009.   


REMAND

As to the claim for an initial rating in excess of 30 percent for proctitis from July 9, 2009, while the September 2011 statement of the case cites to treatment records from the Biloxi VA Medical Center, dated from April 2007 to September 2009, these records have not been associated with the claims file.  Therefore, the Board finds that a remand to obtain and associated with the claims file these records as well as any post-September 2009 VA treatment records is required.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Similarly, while the Veteran repeatedly notified VA that he received treatment for his service-connected disability from a Dr. Orleans from the Mobile Infirmary and he provided VA with copies of at least some of these treatment records, the record does not show that VA ever directly requested these treatment records.  Therefore, the Board finds that while the appeal is in remand status these records should also be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them).

Given the above development, the Board finds that a remand is also required to provide the Veteran with a VA examination to ascertain the current severity of his proctitis.  See 38 U.S.C.A. § 5103A(d); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment). 

As to the claim for a TDIU, the Board finds that while the appeal is in remand status the Veteran should be provided notice of the laws and regulations governing this claim as well as an opportunity to provide VA with evidence in support of this claim.  See 38 U.S.C.A. §§ 5103, 5103A(b) (West 2014); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Associate with the claims file all of the Veteran's treatment records from the Biloxi VA Medical Center to include all post-April 2007 treatment records.

2.  Ask the Veteran and his representative to provide VA with authorizations for VA to obtain and associate with the claims file any outstanding private treatment records including his records from Dr. Orleans from the Mobile Infirmary. 

3.  Provide the Veteran with notice of the laws and regulations governing at TDIU as well as ask him to provide VA with a completed VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  

4.  Notify the Veteran he can submit lay statements from himself and from other individuals who have first-hand knowledge of the current problems caused by his proctitis and have first-hand knowledge of the impact his service-connected disabilities have on his ability to obtain and maintain employment.  Provide them a reasonable time to submit this evidence.  

5.  Then schedule the Veteran for an appropriate examination to determine the current severity of his proctitis.  The claims folder should be made available to and reviewed by the examiner.  After a review of the record on appeal and an examination of the Veteran, the examiner should report on the proctitis to include providing an opinion as to whether it causes extensive leakage and fairly frequent involuntary bowel movements.  The examiner should also indicate the impact the Veteran's proctitis has on his ability to secure or follow a substantially gainful occupation.  The examination report must include a complete rationale for all opinions expressed.  

6.  Thereafter, adjudicating the claims.  If any benefit sought on appeal is not granted in full, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) that includes notice of all relevant the laws and regulations including those governing a TDIU, and citation to all evidence added to the claims file since the January 2015 SSOC.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


